DETAILED ACTION
	This is the initial Office action for application 16/304,156 filed November 22, 2018, which is a national stage entry of PCT/EP2017/062934 filed May 29, 2017 and claims foreign priority from SE1650752-7 filed May 30, 2016.  Claims 1-10, as presented in the preliminary amendments filed November 22, 2018, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one finger portion” in lines 3-4; however, since claim 1 previously recites the same limitation in lines 1-2, it is unclear if the recitation in lines 3-4 is intended to refer to the same at least one finger portion or a different at least one finger portion.  For examination purposes, the recitation of “at least one finger portion” in lines 3-4 will be interpreted as “the at least one finger portion” in order to clearly refer to the same at least one finger portion previously recited in lines 1-2.
Claim 1 recites the limitation “the finger portion” in lines 5, 9, 11, 12, and 17; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the finger portion” will be interpreted as “the at least one finger portion” as previously recited in claim 1.
Claim 1 recites the limitation “a finger portion” in line 7; however, since claim 1 previously recites the limitation “at least one finger portion”, it is unclear if the limitation “a finger portion” is intended to refer to the same at least one finger portion or a different finger portion.  For examination purposes, the limitation “a finger portion” will be interpreted as “the at least one finger portion” in order to clearly refer to the same at least one finger portion previously recited in claim 1.
Claim 1 recites the limitation “the artificial tendon” in lines 8, 10, and 15; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the artificial tendon” will be interpreted as “the at least one artificial tendon” as previously recited in claim 1.
Claims 3-5 and 7-9 each recite the limitation “the finger portion”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the finger portion” will be interpreted as “the at least one finger portion” as previously recited in claim 1.
Claim 3 recites the limitation “a thought straight line”; however, it is unclear what is meant by the use of the term “thought”.  For examination purposes, the limitation “a thought straight line” will be interpreted as “a straight line”.
Claim 3 recites the limitation “the at least one artificial tendon … running along a [
Claim 8 recites the limitation “one artificial tendon”; however, since claim 1 previously recites the limitation “at least one artificial tendon”, it is unclear if the limitation “one artificial tendon” is intended to refer to the same at least one artificial tendon or a different artificial tendon.  For examination purposes, the limitation “one artificial tendon” will be interpreted as “the at least one artificial tendon” in order to clearly refer to the same at least one artificial tendon previously recited in claim 1.
Claim 9 recites the limitation “the tip portion”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the tip portion” will be interpreted as “the tip” as previously recited in claim 1.
Claim 9 recites the limitation “an at least one artificial tendon”; however, since claim 1 previously recites the limitation “at least one artificial tendon”, it is unclear if the limitation “an at least one artificial tendon” is intended to refer to the same at least one artificial tendon or a different at least one artificial tendon.  For examination purposes, the limitation “an at least one artificial tendon” will be interpreted as “the at least one artificial tendon” in order to clearly refer to the same at least one artificial tendon previously recited in claim 1.
Claims 2, 6, and 10 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1, 4, and/or 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (US 2008/0000010).
Regarding claim 1, Erickson discloses a grip strengthening support device (glove 10) having at least one finger portion (finger compartment 22) for enhancing the grip for at least one corresponding finger (finger 24) of a wearer by means of at least one artificial tendon (cords 14) arranged along the at least one finger portion (22) of the grip strengthening support device (10) (Figs. 1-5B; ¶ 0031-0032),
wherein the at least one finger portion (22) comprises material at least along both sides (diametric sides 20) and a tip (tip 30), and possibly along a dorsal side (dorsal region 26), corresponding to the finger (24) of the wearer, the at least one artificial tendon (14) is attached along both sides (20) of the at least one finger portion (22) so that the at least one artificial tendon (14) may move in its length direction with respect to the sides (20) of the at least one finger portion (22) (Figs. 2A-5B; ¶ 0032-0033 & 0038-0039),
wherein the at least one artificial tendon (14) runs along the side closer to a ventral side (palmer region 28) than the dorsal side (26) of the at least one finger portion (22), at least at positions corresponding to joints (interphalangeal joint 40, metacarpophalangeal joint region 34) of the wearer’s finger (24), so that the at least one finger portion (22) will transfer a force in order to provide a movement of the wearer’s finger (24) towards a gripping position when the at least one artificial tendon (14) is retracted (Fig. 4B; ¶ 0035),
wherein the at least one artificial tendon (14) runs in a detour towards or to a position in the middle between the dorsal (26) and ventral side (28) or closer to the dorsal side (26) at a proximal portion (interphalangeal joint 42) of the at least one finger portion (22) and the at least one artificial tendon (14) runs further along a path at a palm (palmar side 11) of the wearer (Figs. 4A-4B).
Regarding claim 2, Erickson discloses that the least one artificial tendon (14) is attached by means of loops (looped-shaped elements 32) or at least partly by means of tunnels fixedly arranged at the material, at least in vicinity of the positions corresponding to joints (40, 42, 34) of the wearer’s finger (24) and the detour (Fig. 4A-4B; ¶ 0038).
Regarding claim 4, Erickson discloses that the at least one finger portion (22) is made up with a material having the at least one artificial tendon (14) arranged on the outside thereof (¶ 0040).
Regarding claim 7, Erickson discloses that the at least one finger portion (22) is provided by a finger of a glove like device, where the at least one artificial tendon (14) is arranged at the inside of the glove like device (Fig. 1; ¶ 0040).
Regarding claim 8, Erickson discloses that the at least one artificial tendon (14) is provided at a first side (20) of the at least one finger portion (22) over the tip (30) and along a second side (20) of the at least one finger portion (22) and is retractable in both ends in order to cause a gripping position (Figs. 2A, 4A, & 5A; ¶ 0035).
Regarding claim 9, Erickson discloses that the at least one artificial tendon (14) includes a first artificial tendon (one side of cord 14) provided along a first side (20) of the at least one finger portion (22) and fixed to a tip (30) and a second artificial tendon (other side of cord 14) provided along a second side (20) of the at least one finger portion (20) and fixed to the tip (30), wherein both the first and second artificial tendons are retractable in their ends in order to cause a gripping position (Figs. 2A, 4A, & 5A; ¶ 0035).
Regarding claim 10, Erickson discloses that the end of the at least one artificial tendon (14) is retractable or pullable by means of an actuator (hydraulic piston) (¶ 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson as applied to claim 1 above.
Regarding claim 3, Erickson discloses the invention substantially as claimed, as discussed above, and further discloses that the at least one artificial tendon (14) is attached to the tip (30) of the at least one finger portion (22) and is running along a straight line coming closer to the ventral side (28) when coming closer to the proximal portion of the at least one finger portion (22) which is therefore closer to the detour which is positioned proximal of the tip (30) when the at least one finger portion is straight (Figs. 4A-4B).
Although Erickson fails to teach that the at least one artificial tendon (14) is attached to the tip (30) close to the middle between the ventral (28) and dorsal (26) sides in the embodiment illustrated in Figs. 4A-4B, Erickson further discloses that the at least one artificial tendon (14) is attached to the tip (30) close to the middle between the ventral (28) and dorsal (26) sides in the embodiments illustrated in Figs. 2B and 8A.  As such, Erickson discloses a finite number of identified, predictable solutions to attaching the at least one artificial tendon (14) to the tip (30) of the at least one finger portion (22), either between the ventral (28) and dorsal (26) sides (Fig. 8A) or on the ventral side (28) (Fig. 8B).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify grip strengthening support device as taught by Erickson in the embodiment illustrated in Figs. 4A-4B such that the at least one artificial tendon is attached to the tip close to the middle between the ventral and dorsal sides as further taught by Erickson in the embodiments illustrated in Figs. 2B and 8A for the purpose of attaching the at least one artificial tendon to the tip of the at least one finger portion using a known potential solution with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson as applied to claim 1 above, in view of Marriott et al. (US 2015/0328492).
Erickson discloses the invention substantially as claimed, as described above, but fails to teach that the at least one finger portion is made up with a stretchable material having at least one patch of non-stretchable material arranged on the outside of the stretchable material, where the at least one artificial tendon is arranged at the at least one patch.
Marriott discloses a support device (glove 10) having at least one finger portion (glove portion covering digits 15) and at least one artificial tendon (resistance bands 14) arranged along the at least one finger portion (15), wherein the at least one finger portion (15) is made up with a stretchable material (suitable materials include latex which is stretchable) having at least one patch (connection points 13) of non-stretchable material (anchoring mechanisms include snap-fit closures, wire strips, Velcro® fasteners, and clips which are non-stretchable) arranged on the outside of the stretchable material, where the at least one artificial tendon (14) is arranged at the at least one patch (13) (Fig. 1; ¶ 0025, 0037, 0045, & 0076).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the at least one finger portion of the grip strengthening support device taught by Erickson with a stretchable material as taught by Marriott since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the grip strengthening support device taught by Erickson to include at least one patch of non-stretchable material arranged on the outside of the stretchable material, where the at least one artificial tendon is arranged at the at least one patch as also taught by Marriott for the purpose of securely anchoring the at least one artificial tendon to the at least one finger portion.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson as applied to claims 1 and 4 above, in view of Ingvast et al. (US 8,029,414).
Erickson discloses the invention substantially as claimed, as described above, but fails to teach that the at least one finger portion is covered by means of a glove like device.
Ingvast discloses a grip strengthening support device having at least one finger portion (yoke 6) for enhancing the grip for at least one corresponding finger of a wearer by means of at least one artificial tendon (1) arranged along the at least one finger portion (6) of the grip strengthening support device, wherein the at least one finger portion (6) is made up with a material having the at least one artificial tendon (1) arranged on the outside thereof, and wherein the at least one finger portion (6) is covered by means of a glove like device (Figs. 1-2; column 5, lines 31-33 & 55-58).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the grip strengthening glove taught by Erickson such that the at least one finger portion is covered by means of a glove like device as taught by Ingvast for the purpose of protecting the at least one artificial tendon and the at least one finger portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/2/2022